Citation Nr: 1632471	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1963 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the issue on appeal was characterized by the RO as a claim to reopen.  However, for reasons stated below, the Board has recharacterized the issue as set forth on the title page.  
 
In the July 2009 rating decision, the RO denied entitlement to service connection for COPD finding that there was no evidence of in-service asbestos exposure or a nexus between the Veteran's condition and his military service.  The Veteran did not file a notice of disagreement with that decision.  However, in March 2010, the Veteran submitted a lay statement that provided additional details regarding his in-service asbestos exposure, military duties, and post-service employment.  He also submitted a March 2010 positive nexus opinion from a VA physician.  

In June 2010, the RO reconsidered the claim and confirmed the previous denial.  However, prior to expiration of the appeal period, additional VA medical records were associated with the claims file in December 2010 and May 2011.  These records included a December 2010 positive nexus opinion from a VA physician.  Although the medical evidence of record prior to the June 2010 rating decision also included a positive nexus opinion, the December 2010 medical opinion contained additional supporting rationale.  

The evidence received following the July 2009 and June 2010 rating decisions related to previously unestablished facts necessary to substantiate the claim and raised a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that the July 2009 and June 2010 rating decisions did not become final because new and material evidence was received within one year of issuance of the rating decisions.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 59 F.3d 1362, 1367-68 (Fed.Cir. 2011).  

The Board notes that the RO issued an additional rating decision in January 2012 finding that new and material evidence had not been submitted to reopen the previously denied claim.  However, the Veteran filed a timely notice of disagreement in December 2012.  The RO subsequently reopened and denied the claim in a January 2013 rating decision and an SOC was issued in July 2014.  The Veteran perfected his appeal in July 2014.  Therefore, the Veteran's claim remained pending throughout the appeal period.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that proceeding is associated with the record.   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from March 2011 to June 2014.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The Board notes that additional VA medical records have been associated with the VBMS file since the January 2016 supplemental statement of the case.  However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran was afforded a VA examination in connection with his claim in March 2014.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, the examiner concluded that the Veteran's COPD was more likely than not related to his forty year history of smoking.  In rendering his opinion, the examiner stated that clarification was required regarding the Veteran's military occupational specialty.  However, the Board notes that the AOJ informed the examiner that, given the Veteran's duties on an aircraft carrier that was built in 1958, he would likely have had some exposure to asbestos.  As a result, it appears that the examiner did not fully consider the evidence of record suggesting in-service asbestos exposure.  Therefore, remand is required to obtain a fully adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that there are several positive nexus opinions associated with the record.  In this regard, the Veteran's VA primary care physician, Dr. T.G. (initials used to protect privacy) opined that the Veteran's COPD was at least as likely as not due to asbestos exposure during service.  See, i.e., March 2010, December 2010, and June 2013 VA primary care notes; June 2011 correspondence.  Similarly, in a March 2012 statement, C.B., a licensed practical nurse, opined that the Veteran's COPD was probably due to his asbestos exposure while on board the USS Independence during service.  In addition, in a June 2014 private medical statement, Dr. S.C. opined that the Veteran's pleural thickening and COPD were likely due to asbestos exposure during his time in the Navy.  However, the Board notes that no supporting rationale was provided for the March 2010 and June 2011 medical opinions from Dr. T.G. or the June 2014 medical opinion from Dr. S.C.  Moreover, the remaining opinions noted that the Veteran did not smoke prior to developing COPD.  However, as discussed in greater detail below, this appears to be an inaccurate factual premise.  

The Board also recognizes the September 2014 positive nexus opinion provided by Dr. S.L.  However, the opinion appears to be based on inaccurate factual premises.  In this regard, Dr. S.L. noted that the Veteran served on the USS Independence for a period of four years until 1967.  However, the Veteran's service personnel records reflect that he served in the United States Navy for a period of less than two years from December 1963 to May 1965.  The Veteran's length of service is particularly relevant given that Dr. S.L.'s opinion was based, at least in part, on prolonged exposure to asbestos.  Furthermore, Dr. S.L. noted that the Veteran did not smoke at the time of his COPD diagnosis.  The Board notes that the medical evidence currently of record does not clearly establish an initial date of diagnosis.  However, in his March 2009 claim, the Veteran reported that his disability began in 1974.  Additionally, during the March 2014 VA examination, the Veteran reported that he was diagnosed with COPD at least in 2004.  The available VA medical records note an extensive history of tobacco use.  In particular, a February 2009 VA primary care record noted that the Veteran had a 42 year history of smoking.  Therefore, the record suggests that the Veteran smoked even prior to the date of onset identified in his March 2009 claim.  

The Board acknowledges that the Veteran testified that his respiratory symptoms onset prior to starting smoking.  The Veteran is competent to report his history of tobacco use and respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board notes that many of the Veteran's statements regarding his history of smoking are contradicted by the medical evidence of record.  In particular, during the June 2016 Board hearing, the Veteran testified that he was not a "heavy smoker" and did not smoke at the time of the March 2014 VA examination.  However, VA medical records contemporaneous with the VA examination report noted that the Veteran reported ongoing tobacco use.  See, i.e., February 2014 and May 2014 VA pulmonary clinic notes.  Additionally, numerous VA medical records noted that the Veteran had a history of smoking half a pack of cigarettes per day or more.  See, i.e., February 2009, March 2010, March 2011 VA primary care notes; May 2014 and March 2016 VA pulmonary clinic notes.

The Board is mindful that VA may not order further development for the sole purpose of obtaining evidence unfavorable to a claimant.  See Mariano v. Principi, 17 Vet. App. 305, 312.  However, for reasons discussed above, the medical opinions of record are inadequate and the Board is prohibited from relying on its own medical judgment.  Therefore, remand is required to obtain an additional VA medical opinion that is based on a full review of the record and supported by a complete rationale.

Furthermore, the Board acknowledges the Veteran's contention that the March 2014 VA examiner recorded a medical history without asking questions regarding his smoking history.  The Board does not find any obvious indication of bias or misreporting.  However, on remand, the AOJ should obtain a medical opinion from a different VA examiner.   

In the July 2014 statement of the case (SOC), the AOJ noted that the evidence of record included VA treatment reports from the Salem VA Medical Center (VAMC) dated from June 2003 to June 2014.  In addition, the Veteran reported that he received treatment at the Salem VAMC from 1974 to 2007.  See March 2009 claim. However, the Board notes that the VA medical records currently associated with the claims file are dated from September 2008 to July 2016.  Therefore, the AOJ should obtain any outstanding VA medical records.

Lastly, as noted above, additional VA medical records have been associated with the claims file since the most recent statement of the case.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his COPD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Salem VAMC dated from January 1974 to September 2008 and from July 2016 to the present.  

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's COPD.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD is causally or etiologically related to his military service, to include as due to asbestos exposure.  

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider the following: 1) the Veteran's service treatment records, including the July 1964 health record that noted the Veteran complained of a non-productive cough; 2) the VA medical records that noted the Veteran's history of tobacco use, including the February 2009 primary care record that noted a 42 year history of smoking; 3) the Veteran's lay statements regarding the onset of his respiratory symptoms and smoking history, including his July 2014 and June 2016 testimony; 4) the medical opinions provided by Dr. T.G. See March 2010, December 2010, and June 2013 VA primary care notes; June 2011 correspondence; 5) the March 2012 medical statement from C.B.; 6) the June 2014 private medical statement from Dr. S.C.; 7) the September 2014 medical statement from Dr. S.L.; and 8) the March 2014 VA examination report;

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




